Citation Nr: 1719985	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent from August 17, 2010 to August 18, 2012 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 70 percent from August 19, 2012 for PTSD.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to December 1972 and from January 1996 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the matter currently rests with the Providence, Rhode Island, RO.

In a March 2017 written statement, the Veteran's representative requested an earlier effective date for the award of a total rating based on individual unemployability due to service-connected disabilities.  If he wishes to disagree with the effective date assigned in the January 2017 rating decision, a notice of disagreement should be filed on the appropriate VA form, within the appropriate time limit.


FINDINGS OF FACT

1.  From August 17, 2010 to August 18, 2012, the Veteran's PTSD was manifested by: nightmares at least one or twice weekly; irritability; difficulty sleeping; flashbacks; outbursts of anger; anxiety; depressed mood; difficulty concentrating; diminished energy level; weight fluctuation; passive suicidal thoughts; social avoidance; poor memory; intermittent difficulty concentrating; hypervigilance; exaggerated startle response; impairment in social and occupational functioning; difficulty establishing and maintaining personal and work relationships; and a tendency to have conflict with co-workers and supervisors in the workplace.

2.  From August 19, 2012, the Veteran's PTSD has been manifested by: unstable and depressed mood; extreme fearfulness; anxiety; suspiciousness; sensitivity to sensory input; panic attacks more than once a week; chronic sleep impairment, including as due to nightmares; impaired judgment; impaired abstract thinking; abnormal recall and cognition; social impairment in most areas; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; and impaired impulse control, such as unprovoked irritability with periods of violence.

3.  In a March 2017 written statement, the Veteran, through his representative, indicated that he wished to withdraw his appeal for an increased rating for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but no higher, for PTSD from August 17, 2010 to August 18, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).

2.  The criteria for an initial rating in excess of 70 percent for PTSD from August 19, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).

3.  The criteria for withdrawal of an appeal for entitlement to an increased initial evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duties to notify and assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326(a) (2016).

This appeal arises from initial grants of service connection and assignment of disability ratings.  When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159(c)(3) ). 

With regard to the duty to assist, the Veteran's pertinent post-service treatment records have been secured.  The Veteran was also afforded a VA medical examination in December 2016.  The Board finds that the examination obtained is adequate.  The examination was performed by a qualified medical professional and was predicated on a full mental examination and reading of all available records.  The examiner also provided a detailed rationale for the findings rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that the Veteran challenges the adequacy of a VA examination performed in October 2010.  See July 2011 Notice of Disagreement (NOD).  For the reasons elaborated below, the Board further finds that the October 2010 VA examination is adequate.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met.  38 C.F.R. § 3.159(c)(4) (2016).

I. Legal Criteria & Analysis

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. § 20.204 (2016).

In a March 2017 Statement in Support of Claim, the Veteran, through his representative, indicated in writing that he wished to withdraw his claim for an increased initial rating for tinnitus.  The Board finds that the Veteran has withdrawn the appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus, and there thus remain no allegations of errors of fact or law for appellate consideration on this particular matter.  Accordingly, the Board does not have jurisdiction to review the issue, and the identified appeal is dismissed.

General Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016). 

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran filed a claim of service connection for PTSD on August 17, 2010.  Service connection for PTSD was granted by the RO in a June 2011 rating decision.  A 30 percent initial disability rating was awarded.  In January 2017, the RO issued a Supplemental Statement of the Case (SSOC) granting an initial disability rating for PTSD of 50 percent from August 17, 2010 to August 18, 2012, and 70 percent thereafter.  The Veteran contends that his PTSD from August 17, 2010, warrants a higher disability rating.  See March 2017 Statement of Accredited Representative in Appealed Case.

The regulations establish a general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2016). 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  

Finally, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities as set out in Mauerhan.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

According to the Veteran's written statements of record, the Veteran worked for the United States Department of Education until November 2009.  See July 2011 Notice of Disagreement (NOD).  The Veteran stated that, while working for the Department of Education, he was referred to the employee assistance program for "troubling" behavior.  Id.  When his supervisor attempted to impose discipline, the Veteran was reportedly forced into a "psychological crisis" in which he became deeply suicidal and sought help.  Id.  The Veteran stated that, at one point, the police had to take a pistol away from him.  Id.  In addition, the Veteran stated that he saw a psychiatrist and was placed on medical leave for depression for almost three months on two separate occasions.  Id.  The Veteran also described a subsequent workplace incident in which the Veteran "assumed a defensive posture and prepared to defend" himself after a supervisor yelled at him in close distance.  Id.  The Veteran stated that he felt threatened and that it was difficult to complete tasks in "this stressful environment."  Id.  According to the Veteran, this was a precursor to his removal in November 2009.  Id.  The Veteran reported not being able to find work since because he requires a job in which he can work alone with minimal contact with others.  Id.; see also January 2006 Letter from Dr. R.C.

In August 2010, the Veteran presented to a mental health consultation.  See August 2010 VA Mental Health Consultation note.  According to the note, the Veteran complained of violent nightmares and feeling like he is being assaulted when he wakes up.  Id.  He reportedly stated that he felt "terribly defenseless" in his dreams and that he cried often.  Id.  The examiner described the Veteran's mood as depressed and sad.  The examiner also stated that he was well-oriented, was very neat in appearance, had good eye contact, had good judgment, had a congruent affect, spoke coherently, and denied suicidal or homicidal ideation and any hallucinations.  The examiner diagnosed him with depressive disorder not otherwise specified and rule out PTSD.  The examiner referred the Veteran to the PTSD clinic for further evaluation.

Accordingly, in October 2010, the Veteran underwent a VA examination to evaluate him for PTSD.  See October 2010 VA examination report.  The examination was based on a review of all available military service and medical treatment records.  During the examination, the Veteran reportedly complained of nightmares, irritability, difficulty sleeping, and tossing, turning, sweating, and thrashing in his sleep.  Id.  According to the examiner the Veteran reported having nightmares at least once or twice a week as well as flashbacks and memories about his combat exposure during waking hours.  Id.  The examiner also reported the Veteran as stating that he avoided being in public whenever possible and that, when he is in public, he is watchful, wary, and suspicious of people around him.  Id.  The examiner also stated that the Veteran said he was startled by loud noises, sudden movements, or certain smells.  Id.  In addition, the examiner noted that the Veteran stated that he has become increasingly irritable and that he gets angry over very small matters.  Id.  The examiner reported that the Veteran was not acutely suicidal, violent, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  The examiner also recorded symptoms of anxiety, anger outbursts, diminished energy level, weight fluctuation, passive suicidal thoughts, social avoidance, poor memory, intermittent difficulty concentrating, hypervigilance, and exaggerated startle response.  Furthermore, the examiner stated that the Veteran suffered impairment in his social and occupational functioning.  Although he is cognitively capable of performing work, according to the examiner, the Veteran would tend to have conflicts with co-workers and supervisors if he chose to work again.  The examiner diagnosed the Veteran with PTSD in addition to adjustment order with mixed anxiety and depressed mood.

In his July 2011 NOD, the Veteran contended that the October 2010 examiner did not did not take sufficient time to adequately evaluate the severity of his PTSD.  See July 2011 NOD.  In addition, the Veteran stated that he experiences hallucinations.  Id.  The Veteran also stated that his irritability makes him very likely to respond disproportionately or inappropriately to the situation.  According to the Veteran, this has the effect of alienating those around him.  Id.  The Veteran stated that he has lost longtime friends and has upset his family greatly.  Id.  Specifically, the Veteran stated that he has threatened his brother for engaging in what he thinks is aggressive conduct and reflexively screamed at his father after dirtying the floor with his shoes.  Id.  He also stated that he yells at his mother, and his sister will not speak to him because of conflicts he has precipitated with her.  Id.  The Veteran blames his PTSD for the end of his marriage and his remaining single for almost 40 years.  Furthermore, the Veteran recalled that, while playing a game of tennis, he wanted to "beat [a player] senseless" for citing game rules.  Id.  He stated that loud voices directed at him with facial anger causes him great distress and anxiety.  Id.  Further, the Veteran stated that has difficulty understanding complex tasks and difficulty with memorization.

The Veteran presented to a psychiatric evaluation in August 2012.  See August 2012 Medical Report by Dr. A.S.  The psychiatrist stated that the Veteran reported experiencing recurrent symptoms of unstable mood, extreme fearfulness, sensitivity to sensory input, disturbed sleep complicated by nightmares, and war-like experiences.  Id.  The Veteran also reportedly denied suicidal and homicidal thoughts, psychotic thoughts, and auditory hallucinations.  Id.  The examiner judged his thinking to be logical.  A mental examination was found to be significant for depressed mood and soft cognitive sign of impairment, including a three object memory test in which the Veteran was only able to recall one object after 30 seconds.  The psychiatrist found that recall and cognition were consistently in the abnormal range.  The Veteran's visual memory testing was found to be significantly abnormal.  The examiner diagnosed him with major depression and PTSD and found him to be totally incapacitated due to profound impairment of memory and concentration.  See also January 2016 Letter by Dr. A.S.

In a March 2016 letter from the Veteran's psychiatrist, Dr. M.F., the psychiatrist stated that he concurs with the findings of the August 2012 psychiatric evaluation.  Further, the psychiatrist affirmed that the Veteran has been totally disabled due to severe PTSD, depression, and anxiety, resulting in his inability to handle any job that he has done in the past or that he has applied for in the past 6 years.

Most recently, in December 2016, the Veteran underwent an additional VA examination.  See December 2016 Review Post-Traumatic Stress Disorder Disability Benefits Questionnaire.  The examiner recorded symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss (forgetting names, directions, or recent events), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner also noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Upon review of the record, the Board finds, first, that the Veteran's PTSD has met the criteria for an initial 70 percent rating from August 17, 2010 to August 18, 2012.  Specifically, the Board finds that the record reflects that the Veteran's PTSD caused occupational and social impairment.  According to the Veteran's statements of record, in November 2009, the Veteran was out-of-work due to several workplace incidents.  One of these incidents reportedly involved a supervisor's disciplinary action of the Veteran following his referral to the employee assistance program for "troubling" behavior in the workplace.  See July 2011 Notice of Disagreement (NOD).  The Veteran reported that the disciplinary action forced him into a "psychological crisis."  Id.  The Veteran also stated that the police had to take a pistol away from him.  Id.  The Veteran reported experiencing severe stress, depression, fatigue, difficulty, and suicidal thoughts following the workplace incident.  See January 2006 Letter from Dr. R.C.  The Board notes that, while the Veteran is competent to testify to symptoms observable to a lay person, including how we felt and his actions during the incident, he is not competent to diagnose himself with a psychological condition.  Nonetheless, the medical record confirms that the Veteran received psychotherapy and psychiatric help in connection with the workplace incident and was diagnosed with major depression.  See July 2006 psychiatric note by Dr. A.S.  Although these events preceded the effective date of the grant of service connection for PTSD, they provide background information and serve to present a more complete picture of the impairment related to the Veteran's PTSD.

In addition, the Veteran reported being involved in a subsequent workplace incident in which he "assumed a defensive posture and prepared to defend" himself after a supervisor yelled at him in close distance.  See July 2011 NOD.  The Veteran reported that his work contract was not renewed in November 2009 because he was viewed as a problem, and he has not been able to find work since.  Id.  The October 2010 VA examination reflects the severity of the Veteran's PTSD symptoms.  See October 2010 VA examination report.  In his report, the examiner noted outbursts of anger and impairment in his social and occupational functioning, including a tendency to have conflicts in the workplace.

Furthermore, the record reflects that, from August 17, 2010, the Veteran was socially isolated due to his PTSD symptoms.  The Veteran reported that his marriage failed 40 years ago, and he has not been in a stable relationship since.  See July 2011 NOD.  The Veteran has also reported that he has lost longtime friends and has upset his family greatly, including his parents and siblings.  Id.  Moreover, the October 2010 VA examination noted that the Veteran stated that he avoided being in public whenever possible and exhibits hypervigilance.  See October 2010 VA examination report.  

 In evaluating the evidence, the Board finds no reason to doubt the credibility of the Veteran's aforementioned reports.  Similarly, there is no reason to doubt the credibility of the Veteran's mental health providers.  The Board finds both the Veteran's statements and the medical evidence probative in establishing occupational and social impairment, with deficiencies in most areas, from August 17, 2010 to August 18, 2012.  Therefore, the Board determines that the Veteran's PTSD warrants an initial rating of 70 percent from August 17, 2010 to August 18, 2012.

Nonetheless, the Board also determines that the Veteran's PTSD did not meet the criteria for an initial rating of 100 percent from August 17, 2010 to August 18, 2012.  In his July 2011 NOD, the Veteran reported experiencing hallucinations.  See July 2011 NOD.  However, according to an August 2010 mental health progress note, the Veteran specifically denied experiencing hallucinations.  See August 2010 VA Mental Health Consultation note.  The Veteran also reportedly denied having hallucinations in October 2010.  See October 2010 VA examination report.  As noted above, the Veteran contends that the October 2010 VA examination was inadequate.  Specifically, the Veteran stated that he did not believe that the examiner was not able to "fully and accurately determine how [his PTSD] affected [his] ability to function personally, socially and at work."  See July 2011 NOD.  The Board notes that the examination was predicated on a reading of available medical progress notes and military service records.  See October 2010 VA examination report.  Moreover, the examiner provided a diagnosis supported with a well-detailed rationale.  There is no reason to conclude from the examination report that the examiner devoted less than sufficient time to perform a full examination.  Therefore, the Board finds that the examination is adequate.  While acknowledging the Veteran's report of hallucinations, the Board finds that its probative value is outweighed by the multiple credible medical reports reflecting that the Veteran reported not having hallucinations.  Although the medical record reflects occupational and social impairment, there is no finding of record of both total occupational and total social impairment due to severe PTSD symptoms.  Accordingly, the Board finds that the Veteran's PTSD does not warrant an initial rating of 100 percent from August 17, 2010 to August 18, 2012.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

Second, the Board finds that the Veteran's PTSD did not meet the criteria for an initial rating of 100 percent from August 19, 2012.  According to the December 2016 VA examination, the Veteran had occupational and social impairment with deficiencies in most areas due to PTSD symptoms.  The examiner did not find total occupational and social impairment.  The examiner also did not find that the Veteran was in persistent danger of hurting himself or others, was unable  to perform daily activities or living, that he exhibited grossly inappropriate behavior, or other symptoms of such severity, duration and frequency so as to approximate such level of disability.  The Veteran also reportedly denied having delusions or hallucinations.  See December 2016 Review Post-Traumatic Stress Disorder Disability Benefits Questionnaire.  While the examiner noted mild memory loss, the examiner did not observe memory loss for names of close relatives or of the Veteran's own name.  

In the August 2012 psychiatric examination, the Veteran also reportedly denied suicidal thoughts, homicidal thoughts, psychotic thoughts, and auditory hallucinations.  See August 2012 Medical Report by Dr. A.S.  Similarly, while the examiner noted abnormal recall and cognitive ability, he did not find the memory loss to be severe.  The Board notes that the August 2012 examiner concluded that the Veteran was "totally incapacitated."  Id.; see also January 2016 Letter by Dr. A.S.  However, the psychiatric examination was performed in the specific context of occupational impairment.  See August 2012 Medical Report by Dr. A.S. ("The purpose of this letter is to clarify [the Veteran's] medical condition and offer compelling evidence that indeed his disability has been severe, permanent, and interfered with his gainful employment).  The examiner did not make a finding of total social impairment.  Accordingly, the Board finds that the competent and credible evidence establishes that the Veteran's PTSD does not warrant an initial rating of 100 percent from August 19, 2012.  The preponderance of the evidence is against the claim.

						(CONTINUED ON NEXT PAGE)


ORDER

An initial rating of 70 percent, but no higher, for PTSD is granted from August 17, 2010 to August 18, 2012, subject to controlling regulations applicable to the payment of monetary benefits.

An initial rating in excess of 70 percent for PTSD from August 19, 2012 is denied.

The appeal of the issue of entitlement to an increased initial evaluation in excess of 10 percent for tinnitus is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


